DETAILED ACTION
This Office action is in response to original application filed on 03/03/2021.
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/03/2021, 10/12/2021, 01/24/2022, 04/27/2022, and 07/18/2022 were filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
This application is a continuation of application number 15/054,827, filed 02/26/2016.

Examiner Notes/Claim Objections
Claim 1 recites the “server computing” and should likely recite the “server computer.”
Claims 1, 10, and 19 recite “a live media collection accessible by one or more computing devices” twice, causing antecedent basis issues.
Appropriate correction is required.


Statutory Review under 35 USC § 101
Claims 1-9 are directed towards a method and have been reviewed.
Claims 1-9 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions. Specifically, a display of content messages is updated, a visual indication of selection of the content messages is displayed, then the visual indication is made to change to indicate that the selected content messages are live.
Claims 10-18 are directed toward a system and have been reviewed.
Claims 10-18 appear to be statutory, as the system includes hardware (processor) as disclosed in ¶ 00113 of the applicant’s specification, “the processors 1010 (e.g., a central processing unit (CPU), a reduced instruction set computing (RISC) processor, a complex instruction set computing (CISC) processor, a graphics processing unit (GPU), a digital signal processor (DSP), an application specific integrated circuit (ASIC), a radio-frequency integrated circuit (RFIC), another processor, or any suitable combination thereof).”
Claims 10-18 also appear to be statutory as they perform the method of claims 1-9, which are directed to significantly more than an abstract idea based on currently known judicial exceptions. 
Claims 19-20 are directed toward an article of manufacture and have been reviewed.
Claims 19-20 appear to be statutory, as the article of manufacture excludes transitory signals (claim says non-transitory).
Claims 19-20 also appear to be statutory as they perform the method of claims 1 and 5, which are directed to significantly more than an abstract idea based on currently known judicial exceptions.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9; 10-11, 13-18; and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al., U.S. Patent Application Publication No. 2013/0117692 (hereinafter Padmanabhan) in view of Bercovich et al., U.S. Patent No. 8,861,897 (published October 14, 2014; hereinafter Bercovich) in further view of Amidon et al., U.S. Patent Application Publication No. 2009/0240732 (hereinafter Amidon) in further view of Imbruce et al., U.S. Patent Application Publication No. 2017/0164021 (filed May 23, 2013; hereinafter Imbruce).

Regarding claim 1, Padmanabhan teaches:
A method comprising: analyzing, by a server computer, media content of each content message of a plurality of content messages to determine a set of content messages of the plurality of content messages that corresponds to a first media collection of a plurality of media collections; (Padmanabhan FIG. 7, ¶ 0100-0103: At 712, the received media is clustered by event. In general, clustering media by event involves recognizing that two or more instances of media were captured at a location and time sufficiently related in geographic location and time that it can be inferred that the instances of media were captured at the same "event"; At 716, the clustered event-related media is further clustered into recipient-specific clusters)
during display of the content messages corresponding to the first media collection, receiving, by the server computer, a ... value indicating a number of content messages to be displayed for the first media collection... (Padmanabhan ¶ 0181-0184 describe the claimed receiving of a value, see ¶ 0184: Once organized according to moments, the image media can be prioritized and/or culled based on heuristics. The heuristics can be preset or selected by a user; An image having an image quality that fails to satisfy a threshold (e.g., a default threshold or user-selected threshold) can be discarded from the collection, or the lower quality images can be discarded or presented later in time; ¶ 0186: In any of the above cases, user interface elements can be presented to the user that allow the user to override or change the settings of any of these automated procedures)
causing, by the server computer, the display of the content messages corresponding to the first media collection to be updated to display only a subset of content messages for the first media collection... (Padmanabhan ¶ 0183-0184: one or more heuristics are applied to further organize (or cull) the resulting groups of image media; the image media can be prioritized and/or culled based on heuristics; An image having an image quality that fails to satisfy a threshold (e.g., a default threshold or user-selected threshold) can be discarded from the collection, or the lower quality images can be discarded or presented later in time; ¶ 0191: At 3016, the group of digital media is modified based on the analyzing; certain lower-quality images in image media being deleted or relocated to later in the presentation, repeated images being deleted)
adding, by the server computer, the selection of the displayed subset of content messages to the previously selected content messages in a live media collection accessible by the one or more computing devices; and (Padmanabhan FIG. 7, ¶ 0101-0104: At 712, the received media is clustered by event; At 716, the clustered event-related media is further clustered into recipient-specific clusters; ¶ 0136: the media-sharing settings include setting 721 for sharing the event-related media with others who are also uploading media from the same event to the media-sharing controller 620; see also FIG. 8 teaching receiving further media 814 and clustering media from the same event 818 aligning with the clustering of 712; see also ¶ 0134: If the user sharing media wants strict control over the content of the event collection he or she is creating; The exemplary media-receiving settings selection screen also includes navigation icons 1234 that can be used to return to a main page for the media-sharing application)
Padmanabhan does not expressly disclose a percentage value indicating a number of content messages to be displayed.
Padmanabhan does not expressly disclose content messages to be displayed for the first media collection for consideration for inclusion in a live media collection accessible by one or more computing devices.
Padmanabhan further does not expressly disclose displaying only a subset of content messages for the first media collection equal to the number of messages to be displayed for the first media collection for consideration for inclusion in the live media collection.
Padmanabhan further does not expressly disclose the following:
causing, by the server computer, display of a visual indication of the selection of content messages of the displayed subset of content messages;
causing, by the server comput[er], the display of the content messages corresponding to the first media collection to be updated to cause the visual indication to indicate that the selection of the displayed subset of content messages have gone live.
However, Bercovich teaches a percentage value indicating a number of content messages to be displayed. (Bercovich FIG. 2, col. 3, line 41-49: classification may be based on a certain hierarchy of the involved parameters, which may be decided by processor 16 and/or dictated, fully or partially, by a user [would be utilizing operator device]; see also col. 9, line 18-47: the best and/or most preferred images [higher quality content messages] may be selected by processor 14 for the output collection [first media collection] outputted by image management server 10; the method may include determining by processor 14 the number of images to be selected from a certain cluster/sub-cluster [related to plurality of media collections]; see col. 9, line 48-60 teaching a third or a fourth of the number of images [teaches percentage])
Bercovich further teaches content messages to be displayed for the first media collection for consideration for inclusion in a live media collection accessible by one or more computing devices. (Bercovich col. 3, lines 1-15 shows output images corresponding to the claimed 'live media collection': The resulting output collection of images, which may include the classified clusters, chapters and/or indication of best/preferred images, may be outputted to a collection output medium 16, which may include, for example, directories of a local hard drive and/or another mass-storage device, for example, of a user's personal computer, online automated image printing services, offline image printing services such as photo printing services in retail stores, online photo sharing services/platforms, digital photo frames)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the media clustering and playback of Padmanabhan with the parameters and best/preferred content determination of Bercovich.
In addition, both of the references (Padmanabhan and Bercovich) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as clustering and optimally selecting content.
Motivation to do so would be to improve the functioning of the clustering of media data in Padmanabhan based on factors such as time, location, recipient, and event with the functioning in Bercovich to select a particular number or the best and/or most preferred images for an output collection. Motivation to do so would also be to automatically or semi-automatically create organized collections of selected images out of an occasional aggregation of stored images as seen in Bercovich (col. 1, lines 38-41).

Padmanabhan in view of Bercovich does not expressly displaying only a subset of content messages for the first media collection equal to the number of messages to be displayed for the first media collection for consideration for inclusion in the live media collection.
Padmanabhan in view of Bercovich further does not expressly disclose the following:
causing, by the server computer, display of a visual indication of the selection of content messages of the displayed subset of content messages;
causing, by the server comput[er], the display of the content messages corresponding to the first media collection to be updated to cause the visual indication to indicate that the selection of the displayed subset of content messages have gone live.
However, Amidon teaches displaying only a subset of content messages for the first media collection equal to the number of messages to be displayed for the first media collection for consideration for inclusion in the live media collection. (Amidon FIG. 7, ¶ 0032: the active playlist is updated based on the underlying pool of media items (step 214); if any new media item groups have been created, the active playlist is updated to include the new media item groups, and the new media item groups are populated from the underlying pool of media items in the manner described above. In addition, any new media items added to the existing media item groups are reflected in the active playlist; see Amidon ¶ 0003-0004 regarding the claimed 'subset' and the claimed 'number of messages to be displayed': the underlying playlist is controlled such that a predefined number of the media items in the media item group are provided as the corresponding media item group of the active playlist while the remaining media items from the media item group are hidden) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the media clustering and playback of Padmanabhan as modified with the active playlist updating of Amidon.
In addition, both of the references (Padmanabhan as modified and Amidon) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as content aggregates and thresholds.
Motivation to do so would be to improve the functioning of the clustering of media data in Padmanabhan as modified based on factors such as time, location, recipient, and event with the functioning in Amidon to allow predefined numbers of media items and to update an active playlist from an underlying pool of items. Motivation to do so would also be dynamically updating media items provided as part of the active playlist for each of media item groups based on user interactions as seen in Amidon (¶ 0004).
Padmanabhan in view of Bercovich and Amidon further does not expressly disclose the following:
causing, by the server computer, display of a visual indication of the selection of content messages of the displayed subset of content messages;
causing, by the server comput[er], the display of the content messages corresponding to the first media collection to be updated to cause the visual indication to indicate that the selection of the displayed subset of content messages have gone live.
However, Imbruce teaches:
causing, by the server computer, display of a visual indication of the selection of content messages of the displayed subset of content messages; (Imbruce FIG. 14, ¶ 0112-0113: The system can notify the user, as in this example, that the image selected has been added to the library, through a notification bubble 1422. Any media files can be dragged and dropped into this media selection area 1420 for use in the Mixed-Media Module; There is also a search button 1434 that allows users to search through files to decide to drag them to the general media selection section 1420)
Imbruce also teaches:
causing, by the server comput[er], the display of the content messages corresponding to the first media collection to be updated to cause the visual indication to indicate that the selection of the displayed subset of content messages have gone live. (Imbruce FIGs. 14-16, ¶ 0112-0116: the timeline 1410 reflects what media has been included by the user; Once completed, the user can select the “publish” 1440 or “preview” 1450 buttons in this example, to see their Module play; The files are shown in a “loading” mode, as they are uploaded to the system, with an icon instead of the preview of media; the files, once loaded, are shown in the video bar 1524 and images bar 1528. These files, in this example, are shown with a preview of the media in their icon, after they have fully loaded and are ready for implementation into the Mixed-Media Module timeline) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the media clustering and playback of Padmanabhan as modified with the mixed-media module creation and updating of Imbruce.
In addition, both of the references (Padmanabhan as modified and Imbruce) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as clustering media content.
Motivation to do so would be to improve the functioning of the clustering of media data in Padmanabhan as modified based on factors such as time, location, recipient, and event with the functioning in Imbruce of clustering media data but with user interface icon functionality (allowing indication of at least loading). Motivation to do so would also be the use of less bandwidth and the implementation of easily customizable, flexible, incorporate interactive video, images, text and other types of media as seen in Imbruce (¶ 0084-0085).
.

Regarding claim 10, Padmanabhan teaches:
A server computer in a messaging system for exchanging messages between computing devices comprising: a processor; and a computer readable medium coupled with the processor, the computer readable medium comprising instructions stored thereon that are executable by the process to cause a computing device to perform operations comprising (Padmanabhan ¶ 0016: any of the disclosed methods can be implemented using software comprising computer-executable instructions stored on one or more computer-readable media (e.g., non-transitory computer-readable media, such as one or more optical media discs, volatile memory components (e.g., DRAM or SRAM) ... and executable by a computer (e.g., any suitable computer or image processor embedded in a device; FIG. 7, ¶ 0102: one or more recipients for the clustered event-related media are determined; see also FIG. 13, ¶ 0135: displaying a media-sharing request screen 1320 that can be shown to a user)
analyzing media content of each content message of a plurality of content messages to determine a set of content messages of the plurality of content messages that corresponds to a first media collection of a plurality of media collections; (Padmanabhan FIG. 7, ¶ 0100-0103: At 712, the received media is clustered by event. In general, clustering media by event involves recognizing that two or more instances of media were captured at a location and time sufficiently related in geographic location and time that it can be inferred that the instances of media were captured at the same "event"; At 716, the clustered event-related media is further clustered into recipient-specific clusters)
during display of the content messages corresponding to the first media collection, receiving, by the server computer, a ... value indicating a number of content messages to be displayed for the first media collection... (Padmanabhan ¶ 0181-0184 describe the claimed receiving of a value, see ¶ 0184: Once organized according to moments, the image media can be prioritized and/or culled based on heuristics. The heuristics can be preset or selected by a user; An image having an image quality that fails to satisfy a threshold (e.g., a default threshold or user-selected threshold) can be discarded from the collection, or the lower quality images can be discarded or presented later in time; ¶ 0186: In any of the above cases, user interface elements can be presented to the user that allow the user to override or change the settings of any of these automated procedures)
causing the display of the content messages corresponding to the first media collection to be updated to display only a subset of content messages for the first media collection... (Padmanabhan ¶ 0183-0184: one or more heuristics are applied to further organize (or cull) the resulting groups of image media; the image media can be prioritized and/or culled based on heuristics; An image having an image quality that fails to satisfy a threshold (e.g., a default threshold or user-selected threshold) can be discarded from the collection, or the lower quality images can be discarded or presented later in time; ¶ 0191: At 3016, the group of digital media is modified based on the analyzing; certain lower-quality images in image media being deleted or relocated to later in the presentation, repeated images being deleted)
adding the selection of the displayed subset of content messages to the previously selected content messages in a live media collection accessible by the one or more computing devices; and (Padmanabhan FIG. 7, ¶ 0101-0104: At 712, the received media is clustered by event; At 716, the clustered event-related media is further clustered into recipient-specific clusters; ¶ 0136: the media-sharing settings include setting 721 for sharing the event-related media with others who are also uploading media from the same event to the media-sharing controller 620; see also FIG. 8 teaching receiving further media 814 and clustering media from the same event 818 aligning with the clustering of 712; see also ¶ 0134: If the user sharing media wants strict control over the content of the event collection he or she is creating; The exemplary media-receiving settings selection screen also includes navigation icons 1234 that can be used to return to a main page for the media-sharing application)
Padmanabhan does not expressly disclose a percentage value indicating a number of content messages to be displayed.
Padmanabhan does not expressly disclose content messages to be displayed for the first media collection for consideration for inclusion in a live media collection accessible by one or more computing devices.
Padmanabhan further does not expressly disclose displaying only a subset of content messages for the first media collection equal to the number of messages to be displayed for the first media collection for consideration for inclusion in the live media collection.
Padmanabhan further does not expressly disclose the following:
causing display of a visual indication of the selection of content messages of the displayed subset of content messages;
causing the display of the content messages corresponding to the first media collection to be updated to cause the visual indication to indicate that the selection of the displayed subset of content messages have gone live.
However, Bercovich teaches a percentage value indicating a number of content messages to be displayed. (Bercovich FIG. 2, col. 3, line 41-49: classification may be based on a certain hierarchy of the involved parameters, which may be decided by processor 16 and/or dictated, fully or partially, by a user [would be utilizing operator device]; see also col. 9, line 18-47: the best and/or most preferred images [higher quality content messages] may be selected by processor 14 for the output collection [first media collection] outputted by image management server 10; the method may include determining by processor 14 the number of images to be selected from a certain cluster/sub-cluster [related to plurality of media collections]; see col. 9, line 48-60 teaching a third or a fourth of the number of images [teaches percentage])
Bercovich further teaches content messages to be displayed for the first media collection for consideration for inclusion in a live media collection accessible by one or more computing devices. (Bercovich col. 3, lines 1-15 shows output images corresponding to the claimed 'live media collection': The resulting output collection of images, which may include the classified clusters, chapters and/or indication of best/preferred images, may be outputted to a collection output medium 16, which may include, for example, directories of a local hard drive and/or another mass-storage device, for example, of a user's personal computer, online automated image printing services, offline image printing services such as photo printing services in retail stores, online photo sharing services/platforms, digital photo frames) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the media clustering and playback of Padmanabhan with the parameters and best/preferred content determination of Bercovich.
In addition, both of the references (Padmanabhan and Bercovich) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as clustering and optimally selecting content.
Motivation to do so would be to improve the functioning of the clustering of media data in Padmanabhan based on factors such as time, location, recipient, and event with the functioning in Bercovich to select a particular number or the best and/or most preferred images for an output collection. Motivation to do so would also be to automatically or semi-automatically create organized collections of selected images out of an occasional aggregation of stored images as seen in Bercovich (col. 1, lines 38-41).
Padmanabhan in view of Bercovich does not expressly displaying only a subset of content messages for the first media collection equal to the number of messages to be displayed for the first media collection for consideration for inclusion in the live media collection.
Padmanabhan in view of Bercovich further does not expressly disclose the following:
causing display of a visual indication of the selection of content messages of the displayed subset of content messages;
causing the display of the content messages corresponding to the first media collection to be updated to cause the visual indication to indicate that the selection of the displayed subset of content messages have gone live.
However, Amidon teaches displaying only a subset of content messages for the first media collection equal to the number of messages to be displayed for the first media collection for consideration for inclusion in the live media collection. (Amidon FIG. 7, ¶ 0032: the active playlist is updated based on the underlying pool of media items (step 214); if any new media item groups have been created, the active playlist is updated to include the new media item groups, and the new media item groups are populated from the underlying pool of media items in the manner described above. In addition, any new media items added to the existing media item groups are reflected in the active playlist; see Amidon ¶ 0003-0004 regarding the claimed 'subset' and the claimed 'number of messages to be displayed': the underlying playlist is controlled such that a predefined number of the media items in the media item group are provided as the corresponding media item group of the active playlist while the remaining media items from the media item group are hidden) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the media clustering and playback of Padmanabhan as modified with the active playlist updating of Amidon.
In addition, both of the references (Padmanabhan as modified and Amidon) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as content aggregates and thresholds.
Motivation to do so would be to improve the functioning of the clustering of media data in Padmanabhan as modified based on factors such as time, location, recipient, and event with the functioning in Amidon to allow predefined numbers of media items and to update an active playlist from an underlying pool of items. Motivation to do so would also be dynamically updating media items provided as part of the active playlist for each of media item groups based on user interactions as seen in Amidon (¶ 0004).
Padmanabhan in view of Bercovich and Amidon further does not expressly disclose the following:
causing display of a visual indication of the selection of content messages of the displayed subset of content messages;
causing the display of the content messages corresponding to the first media collection to be updated to cause the visual indication to indicate that the selection of the displayed subset of content messages have gone live.
However, Imbruce teaches:
causing display of a visual indication of the selection of content messages of the displayed subset of content messages; (Imbruce FIG. 14, ¶ 0112-0113: The system can notify the user, as in this example, that the image selected has been added to the library, through a notification bubble 1422. Any media files can be dragged and dropped into this media selection area 1420 for use in the Mixed-Media Module; There is also a search button 1434 that allows users to search through files to decide to drag them to the general media selection section 1420)
Imbruce also teaches:
causing the display of the content messages corresponding to the first media collection to be updated to cause the visual indication to indicate that the selection of the displayed subset of content messages have gone live. (Imbruce FIGs. 14-16, ¶ 0112-0116: the timeline 1410 reflects what media has been included by the user; Once completed, the user can select the “publish” 1440 or “preview” 1450 buttons in this example, to see their Module play; The files are shown in a “loading” mode, as they are uploaded to the system, with an icon instead of the preview of media; the files, once loaded, are shown in the video bar 1524 and images bar 1528. These files, in this example, are shown with a preview of the media in their icon, after they have fully loaded and are ready for implementation into the Mixed-Media Module timeline) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the media clustering and playback of Padmanabhan as modified with the mixed-media module creation and updating of Imbruce.
In addition, both of the references (Padmanabhan as modified and Imbruce) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as clustering media content.
Motivation to do so would be to improve the functioning of the clustering of media data in Padmanabhan as modified based on factors such as time, location, recipient, and event with the functioning in Imbruce of clustering media data but with user interface icon functionality (allowing indication of at least loading). Motivation to do so would also be the use of less bandwidth and the implementation of easily customizable, flexible, incorporate interactive video, images, text and other types of media as seen in Imbruce (¶ 0084-0085).


Regarding claim 19, Padmanabhan teaches:
A non-transitory computer readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising: (Padmanabhan ¶ 0016: any of the disclosed methods can be implemented using software comprising computer-executable instructions stored on one or more computer-readable media (e.g., non-transitory computer-readable media, such as one or more optical media discs, volatile memory components (e.g., DRAM or SRAM) ... and executable by a computer (e.g., any suitable computer or image processor embedded in a device)
analyzing media content of each content message of a plurality of content messages to determine a set of content messages of the plurality of content messages that corresponds to a first media collection of a plurality of media collections; (Padmanabhan FIG. 7, ¶ 0100-0103: At 712, the received media is clustered by event. In general, clustering media by event involves recognizing that two or more instances of media were captured at a location and time sufficiently related in geographic location and time that it can be inferred that the instances of media were captured at the same "event"; At 716, the clustered event-related media is further clustered into recipient-specific clusters)
during display of the content messages corresponding to the first media collection, receiving, by the server computer, a ... value indicating a number of content messages to be displayed for the first media collection... (Padmanabhan ¶ 0181-0184 describe the claimed receiving of a value, see ¶ 0184: Once organized according to moments, the image media can be prioritized and/or culled based on heuristics. The heuristics can be preset or selected by a user; An image having an image quality that fails to satisfy a threshold (e.g., a default threshold or user-selected threshold) can be discarded from the collection, or the lower quality images can be discarded or presented later in time; ¶ 0186: In any of the above cases, user interface elements can be presented to the user that allow the user to override or change the settings of any of these automated procedures)
causing the display of the content messages corresponding to the first media collection to be updated to display only a subset of content messages for the first media collection... (Padmanabhan ¶ 0183-0184: one or more heuristics are applied to further organize (or cull) the resulting groups of image media; the image media can be prioritized and/or culled based on heuristics; An image having an image quality that fails to satisfy a threshold (e.g., a default threshold or user-selected threshold) can be discarded from the collection, or the lower quality images can be discarded or presented later in time; ¶ 0191: At 3016, the group of digital media is modified based on the analyzing; certain lower-quality images in image media being deleted or relocated to later in the presentation, repeated images being deleted)
adding the selection of the displayed subset of content messages to the previously selected content messages in a live media collection accessible by the one or more computing devices; and (Padmanabhan FIG. 7, ¶ 0101-0104: At 712, the received media is clustered by event; At 716, the clustered event-related media is further clustered into recipient-specific clusters; ¶ 0136: the media-sharing settings include setting 721 for sharing the event-related media with others who are also uploading media from the same event to the media-sharing controller 620; see also FIG. 8 teaching receiving further media 814 and clustering media from the same event 818 aligning with the clustering of 712; see also ¶ 0134: If the user sharing media wants strict control over the content of the event collection he or she is creating; The exemplary media-receiving settings selection screen also includes navigation icons 1234 that can be used to return to a main page for the media-sharing application)
Padmanabhan does not expressly disclose a percentage value indicating a number of content messages to be displayed.
Padmanabhan does not expressly disclose content messages to be displayed for the first media collection for consideration for inclusion in a live media collection accessible by one or more computing devices.
Padmanabhan further does not expressly disclose displaying only a subset of content messages for the first media collection equal to the number of messages to be displayed for the first media collection for consideration for inclusion in the live media collection.
Padmanabhan further does not expressly disclose the following:
causing display of a visual indication of the selection of content messages of the displayed subset of content messages;
causing the display of the content messages corresponding to the first media collection to be updated to cause the visual indication to indicate that the selection of the displayed subset of content messages have gone live.
However, Bercovich teaches a percentage value indicating a number of content messages to be displayed. (Bercovich FIG. 2, col. 3, line 41-49: classification may be based on a certain hierarchy of the involved parameters, which may be decided by processor 16 and/or dictated, fully or partially, by a user [would be utilizing operator device]; see also col. 9, line 18-47: the best and/or most preferred images [higher quality content messages] may be selected by processor 14 for the output collection [first media collection] outputted by image management server 10; the method may include determining by processor 14 the number of images to be selected from a certain cluster/sub-cluster [related to plurality of media collections]; see col. 9, line 48-60 teaching a third or a fourth of the number of images [teaches percentage])
Bercovich further teaches content messages to be displayed for the first media collection for consideration for inclusion in a live media collection accessible by one or more computing devices. (Bercovich col. 3, lines 1-15 shows output images corresponding to the claimed 'live media collection': The resulting output collection of images, which may include the classified clusters, chapters and/or indication of best/preferred images, may be outputted to a collection output medium 16, which may include, for example, directories of a local hard drive and/or another mass-storage device, for example, of a user's personal computer, online automated image printing services, offline image printing services such as photo printing services in retail stores, online photo sharing services/platforms, digital photo frames) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the media clustering and playback of Padmanabhan with the parameters and best/preferred content determination of Bercovich.
In addition, both of the references (Padmanabhan and Bercovich) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as clustering and optimally selecting content.
Motivation to do so would be to improve the functioning of the clustering of media data in Padmanabhan based on factors such as time, location, recipient, and event with the functioning in Bercovich to select a particular number or the best and/or most preferred images for an output collection. Motivation to do so would also be to automatically or semi-automatically create organized collections of selected images out of an occasional aggregation of stored images as seen in Bercovich (col. 1, lines 38-41).
Padmanabhan in view of Bercovich does not expressly displaying only a subset of content messages for the first media collection equal to the number of messages to be displayed for the first media collection for consideration for inclusion in the live media collection.
Padmanabhan in view of Bercovich further does not expressly disclose the following:
causing display of a visual indication of the selection of content messages of the displayed subset of content messages;
causing the display of the content messages corresponding to the first media collection to be updated to cause the visual indication to indicate that the selection of the displayed subset of content messages have gone live.
However, Amidon teaches displaying only a subset of content messages for the first media collection equal to the number of messages to be displayed for the first media collection for consideration for inclusion in the live media collection. (Amidon FIG. 7, ¶ 0032: the active playlist is updated based on the underlying pool of media items (step 214); if any new media item groups have been created, the active playlist is updated to include the new media item groups, and the new media item groups are populated from the underlying pool of media items in the manner described above. In addition, any new media items added to the existing media item groups are reflected in the active playlist; see Amidon ¶ 0003-0004 regarding the claimed 'subset' and the claimed 'number of messages to be displayed': the underlying playlist is controlled such that a predefined number of the media items in the media item group are provided as the corresponding media item group of the active playlist while the remaining media items from the media item group are hidden) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the media clustering and playback of Padmanabhan as modified with the active playlist updating of Amidon.
In addition, both of the references (Padmanabhan as modified and Amidon) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as content aggregates and thresholds.
Motivation to do so would be to improve the functioning of the clustering of media data in Padmanabhan as modified based on factors such as time, location, recipient, and event with the functioning in Amidon to allow predefined numbers of media items and to update an active playlist from an underlying pool of items. Motivation to do so would also be dynamically updating media items provided as part of the active playlist for each of media item groups based on user interactions as seen in Amidon (¶ 0004).
Padmanabhan in view of Bercovich and Amidon further does not expressly disclose the following:
causing display of a visual indication of the selection of content messages of the displayed subset of content messages;
causing the display of the content messages corresponding to the first media collection to be updated to cause the visual indication to indicate that the selection of the displayed subset of content messages have gone live.
However, Imbruce teaches:
causing display of a visual indication of the selection of content messages of the displayed subset of content messages; (Imbruce FIG. 14, ¶ 0112-0113: The system can notify the user, as in this example, that the image selected has been added to the library, through a notification bubble 1422. Any media files can be dragged and dropped into this media selection area 1420 for use in the Mixed-Media Module; There is also a search button 1434 that allows users to search through files to decide to drag them to the general media selection section 1420)
Imbruce also teaches:
causing the display of the content messages corresponding to the first media collection to be updated to cause the visual indication to indicate that the selection of the displayed subset of content messages have gone live. (Imbruce FIGs. 14-16, ¶ 0112-0116: the timeline 1410 reflects what media has been included by the user; Once completed, the user can select the “publish” 1440 or “preview” 1450 buttons in this example, to see their Module play; The files are shown in a “loading” mode, as they are uploaded to the system, with an icon instead of the preview of media; the files, once loaded, are shown in the video bar 1524 and images bar 1528. These files, in this example, are shown with a preview of the media in their icon, after they have fully loaded and are ready for implementation into the Mixed-Media Module timeline) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the media clustering and playback of Padmanabhan as modified with the mixed-media module creation and updating of Imbruce.
In addition, both of the references (Padmanabhan as modified and Imbruce) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as clustering media content.
Motivation to do so would be to improve the functioning of the clustering of media data in Padmanabhan as modified based on factors such as time, location, recipient, and event with the functioning in Imbruce of clustering media data but with user interface icon functionality (allowing indication of at least loading). Motivation to do so would also be the use of less bandwidth and the implementation of easily customizable, flexible, incorporate interactive video, images, text and other types of media as seen in Imbruce (¶ 0084-0085).


Regarding claims 2 and 11, Padmanabhan in view of Bercovich and Amidon and Imbruce teaches all the features with respect to claims 1 and 10 above respectively including:
wherein the first media collection comprises content messages generated by the plurality of computing devices while the plurality of computing devices were located in a predetermined location. (Padmanabhan FIG. 8, ¶ 0119: When the method 800 is performed with multiple users capturing media at the same event and when the media-sharing application is enabled (e.g., when the method 800 is performed by a media-sharing controller), then the further media received at 814 can be media from different users; ¶ 0118: As each new instance of media is clustered with other media from the event, the time period and/or location for determining whether media is within the event boundary can be reset automatically; the time and location criteria can be preset criteria, or can be criteria set by the user (e.g., using a settings screen associated with a media-sharing application))

Regarding claims 4 and 13, Padmanabhan in view of Bercovich and Amidon and Imbruce teaches all the features with respect to claims 1 and 10 above respectively including:
wherein the plurality of content messages are associated with the first media collection based on an image or video of each of the plurality of content messages. (Padmanabhan ¶ 0117: As each new instance of media is clustered with other media from the event, the additional media can be analyzed to determine supplemental data (e.g., using a facial recognition, object recognition, or location recognition technique). This supplemental data can then be associated with the new data and/or associated with event data for the event. For instance, if the further media received at 814 is an image or video, the image or video can be analyzed using a suitable facial detection and recognition technique (e.g., as described above) in order to identify one or more people in the image or video. If people are recognized, then their identity can be saved as supplemental data associated with the media and/or saved as data supplementing the event data)
Regarding claims 5, 14, and 20, Padmanabhan in view of Bercovich and Amidon and Imbruce teaches all the features with respect to claims 1, 10, and 19 above respectively including:
wherein before receiving the selection of content messages of the displayed subset of content messages, the method comprises: (Padmanabhan ¶ 0181-0184, see ¶ 0183-0184: Images from an event are first organized into groups of "moments" (or time periods), and one or more heuristics are applied to further organize (or cull) the resulting groups of image media; Once organized according to moments, the image media can be prioritized [selected] and/or culled based on heuristics. The heuristics can be preset or selected by a user; An image having an image quality that fails to satisfy a threshold (e.g., a default threshold or user-selected threshold) can be discarded from the collection, or the lower quality images can be discarded or presented later in time)
receiving a new set of content messages; and (Padmanabhan FIG. 8, ¶ 0115: At 814, a further instance of media is received. The media can be received from the same user as the media received at 810; ¶ 0183: The granularity of the time period can depend, for example, on the number of images available (with shorter time periods being selected when more media is available) or can be set by a user)
recalculating the number of messages to be displayed based on the new set of content messages. (Padmanabhan ¶ 0186: user interface elements can be presented to the user that allow the user to override or change the settings of any of these automated procedures; ¶ 0184: An image having an image quality that fails to satisfy a threshold (e.g., a default threshold or user-selected threshold [shown in the previously cited passage to be adjustable, meaning this can be a recalculated number]) can be discarded from the collection, or the lower quality images can be discarded or presented later in time; Images with the most people can be prioritized from a group of images such that only those images are shown [given a user-provided threshold, a portion of the images/videos will be delayed/not be shown, leaving the remaining portion to be displayed])
Regarding claims 6 and 15, Padmanabhan in view of Bercovich and Amidon and Imbruce teaches all the features with respect to claims 5 and 14 above respectively.
Padmanabhan teaches:
wherein the server computer determines ... based on a predetermined number of new content messages that have been received in the new set of content messages. (Padmanabhan ¶ 0183: the organization of the image media into moments can be performed by analyzing the times at which images in the collection are taken and grouping together images that are taken within a short period of time of one another (e.g., images taken within 1-10 minutes of each other can be grouped together). The granularity of the time period can depend, for example, on the number of images available (with shorter time periods being selected when more media is available) or can be set by a user)
Bercovich teaches:
wherein the server computer determines whether to recalculate the number of messages to be displayed based on a predetermined number of new content messages that have been received in the new set of content messages. (Bercovich col. 5, lines 18-38: For example, if there are changes in image capturing rate within a base cluster, a particular statistical analysis may identify, within the base cluster, a set of images taken in relatively high rate, i.e. small time differences between the images in the set, after and/or before a long cease (for example, long relative to the short time differences between images in the set), which may be grouped into a smaller base cluster of time-related images. For example, if the number of images in a base cluster is larger than a certain predetermined number, for example, 15 images, the statistical calculation described above may be repeated for this base cluster to further divide the base cluster to smaller base clusters of time related images [shows a recalculation performed based on a number of newly received images]; see also col. 4, lines 19-25 regarding the messages being displayed: the resulting output collection of images, which may include the classified clusters, chapters and/or indication of best/preferred images, may be outputted to a collection output medium 16. Collection output medium 16 may print the output collection of images and/or produce printed, electronic and/or online albums and/or photo books based on the output collection of images) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dividing of media into moments based on available images as in Padmanabhan with the dynamic adjustment based on media capture rate shown in Bercovich.
Motivation to do so would be to improve the functioning of the clustering of media data in Padmanabhan based on factors such as an increase in image input with the similar functioning in Bercovich to repeat a calculation for further division in the event of an influx of images being input but involving a predetermined trigger number.

Regarding claims 7 and 16, Padmanabhan in view of Bercovich and Amidon and Imbruce teaches all the features with respect to claims 5 and 14 above respectively including:
wherein the server computing determines whether to recalculate the number of messages to be displayed based on a predetermined amount of time that has elapsed. (Padmanabhan ¶ 0183-0184: Images from an event are first organized into groups of "moments" (or time periods), and one or more heuristics are applied to further organize (or cull) the resulting groups of image media [this affects the number of messages being displayed]; the organization of the image media into moments can be performed by analyzing the times at which images in the collection are taken and grouping together images that are taken within a short period of time of one another (e.g., images taken within 1-10 minutes of each other can be grouped together); granularity of the time period can depend, for example, on the number of images available (with shorter time periods being selected when more media is available) or can be set by a user; see also FIG. 7 [Padmanabhan contemplates the media being clustered by event in ele. 712 of FIG. 7; if the predetermined time period facilitating this [possibly set by a user] is adjusted, that affects the number of media clusters being sent to recipients in ele. 716/720 of FIG. 7])

Regarding claims 8 and 17, Padmanabhan in view of Bercovich and Amidon and Imbruce teaches all the features with respect to claims 1 and 10 above respectively including:
wherein before receiving the selection of content messages of the displayed subset of content messages, the method comprises: (Padmanabhan ¶ 0181-0184, see ¶ 0183-0184: Images from an event are first organized into groups of "moments" (or time periods), and one or more heuristics are applied to further organize (or cull) the resulting groups of image media; Once organized according to moments, the image media can be prioritized [selected] and/or culled based on heuristics. The heuristics can be preset or selected by a user; An image having an image quality that fails to satisfy a threshold (e.g., a default threshold or user-selected threshold) can be discarded from the collection, or the lower quality images can be discarded or presented later in time)
receiving a second threshold percentage value for content messages to be displayed on for the first media collection; and (Padmanabhan ¶ 0184: Once organized according to moments, the image media can be prioritized and/or culled based on heuristics. The heuristics can be preset or selected by a user; ¶ 0186: In any of the above cases, user interface elements can be presented to the user that allow the user to override or change the settings of any of these automated procedures)
recalculating the number of messages to be displayed based on the second threshold percentage value. (Padmanabhan ¶ 0186: user interface elements can be presented to the user that allow the user to override or change the settings of any of these automated procedures; ¶ 0184: An image having an image quality that fails to satisfy a threshold (e.g., a default threshold or user-selected threshold [shown in the previously cited passage to be adjustable, meaning this can be a second threshold percentage value]) can be discarded from the collection, or the lower quality images can be discarded or presented later in time [given a user-provided threshold, a portion of the results will be delayed/not be shown, leaving the remaining portion to be displayed])

Regarding claims 9 and 18, Padmanabhan in view of Bercovich and Amidon and Imbruce teaches all the features with respect to claims 1 and 10 above respectively including:
wherein the first media collection is associated with a geolocation, event, topic, or common user interest. (Padmanabhan FIG. 8, ¶ 0111-0113: the instance of digital media includes identity data as well as time and location data; ¶ 0117-0118: event data for an event can be created that is dynamically generated and that includes data about the duration of the event (e.g., a start and end time), the location of the event, people at the event, and objects recognized at the event)

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan in view of Bercovich in further view of Amidon in further view of Imbruce in further view of Cannelongo et al., U.S. Patent Application Publication No. 2012/0158527 (hereinafter Cannelongo).

Regarding claims 3 and 12, Padmanabhan in view of Bercovich and Amidon and Imbruce teaches all the features with respect to claims 2 and 11 above respectively including:
wherein the predetermined location is associated with a live event... (Padmanabhan FIG. 8, ¶ 0112-0113: At 812, a new event associated with the received instance of digital media is created. The event can be defined by the basic time and location data received with the instance of digital media; when a particular location is identified, the user can be prompted as to whether the event is to use the location name as part of the event's title)
Padmanabhan in view of Bercovich and Amidon and Imbruce does not expressly disclose:
the first media collection is accessible for only a predetermined amount of time associated with the live event.
However, Cannelongo teaches this by teaching the following:
wherein the predetermined location is associated with a live event and the first media collection is accessible for only a predetermined amount of time associated with the live event. (Cannelongo ¶ 0008: "item/items" include metadata associated with a specific video and coupled with the video as a combined entity; ¶ 0060 discusses item expiration; see also ¶ 0122 teaching national items and/or local items that have not yet expired; see also ¶ 0154 teaching keeping track of "the number of minutes that have elapsed since the publication date and time stored in the [items] table" and "a value ... that decreases monotonically")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the media clustering and playback of Padmanabhan as modified with the aggregation of media content and using a weighted average of metrics to score stories or items comprising the video content and related metadata as seen in Cannelongo.
In addition, both of the references (Padmanabhan as modified and Cannelongo) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing media content.
Motivation to do so would be to improve the functioning of the clustering of media data in Padmanabhan as modified based on factors such as time, location, recipient, and event with the functioning in Cannelongo to aggregate news video content from content providers as well as selecting a highest ranking story based on scores. Motivation to do so would also be to utilize relatively minimal intervention on the part of the viewer or adapt to provide a dynamically-updated sequence of video news items tailored to viewer preferences as seen in Cannelongo (¶ 0011).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                         November 5, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164